Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered. Claims 1-9 and 13 are pending in this application.
 


Withdrawn Objections and Rejections
3.	Rejection of claims 1-8 and 13 under 35 U.S.C. 101 is hereby withdrawn in view of Applicant’s amendment to the claims.
4.	Rejection of claims 1-5, 7-9 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Elliott et al (US Patent No. 7157616), is hereby withdrawn in view of Applicant’s amendment to the claims.
5.	Rejection of claims 1-5, 7-9 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Elliott et al (US Patent No. 6451368), is hereby withdrawn in view of Applicant’s amendment to the claims.

7.	Rejection of claims 1-5, 7-8 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by KV Satyanarayana reference (“The hype of branded A2 milk,” The Hindu Business Line, published April 19, 2018, pp. 1-6) as evidenced by K. Kris Hirst (“History of the Domestication of Cows and Yaks: How Cattle Came to be Domesticated- Perhaps Four Times!” updated May 30, 2019 and accessed on January 16, 2020 at https://www.thoughtco.com/history-of-the-domestication-of-cows-170652?print, pp. 1-8), is hereby withdrawn in view of Applicant’s amendment to the claims.

New Rejections
35 U.S.C. 112(a)
New Matter Rejection
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claims are drawn to a method of improving the cognitive function of a human free of diagnosed neurological conditions and a method of preventing or treating cognitive impairment in a human free of diagnosed neurological conditions and having a diet comprising conventional milk, the method comprising administering to the human an effective amount of a composition containing beta-casein, wherein at least 90% by weight of the beta-casein is a beta-casein variant that does not produce beta-casomorphin-7 (BCM-7) on digestion in the gut of the human. The claims in question recite a “planar” substrate and “removing portions of the matrix”. 
Lack of Ipsis Verbis Support
10.	The specification is void of any literal support for the “effective amount of a composition” claimed. In the context of effective amount, the word “effective amount” is not present anywhere in the specification. The words “effective”, “amount”, “effective amount” were searched in the context of “effective amount of” composition, however, those words were not found in the context of composition anywhere in the specification. The tem “amount” was provided on paragraph [0013] of instant specification. The specification discloses that “The amount of A2 beta-casein may be any amount in the range of 75% to 100% by weight of the beta-casein, for example, at least 90% or even 100%” (see paragraph [0013]). However, this is not in terms of “effective amount”. The 

Lack of Implicit or Inherent Support
11.	“While there is not in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” See MPEP 2163. Thus support can be furnished implicitly or inherently for a specifically claimed limitation. However, the specification lacks any implicit or inherent support for the claimed “effective amount of composition”. As explained supra, there is no support for any concept of “effective amount” in the specification. An effective amount can vary depending on the patient population and end points. There is no support as to what amounts would be encompassed within the “an effective amount of a composition”. The instant specification discloses the exposure duration time versus the response time (see 

35 U.S.C. 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 1-8 ad 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianqin et al (Nutrition Journal 15, Article Number: 35 (2015), 1-32), as evidenced by ClinicalTrials.Gov (NCT02406469, Feb 2015, pp. 1-8). The journal indicates that this article has a date of 2015, therefore, it is a prior art document.
15.	Jianqin et al teach forty-five Han Chinese subjects participated in this double-blind, randomized, 2 x 2 crossover trial and consumed milk containing both -casein types or milk containing only A2 -casein. Each treatment period was 14 days with a 14-day washout period at baseline and between treatment periods. Outcomes included Subtle Cognitive Impairment Test (SCIT), serum/fecal laboratory biomarkers, and adverse events (see page 2 of 32, “Methods”). Jianqin et al teach that the increasing consumption of dairy products is associated with an increase in the risk of or the aggravation of symptoms of some disorders, including gastrointestinal dysfunction and immune-/inflammation- related disorders. Some of these effects of dairy products have been attributed to a group of peptides present in milk derived from the proteolysis of -casein, particularly -casomorphin-7 (BCM-7) (see page 3 top). Jianqin et al teach that BCM-7 is uniquely derived from the digestion of the A1 -casein type but not the A2 -casein types; the two primary types of -casein present in milk (see p. 3, 2nd full paragraph). Jianqin et al teach that “
    PNG
    media_image1.png
    194
    888
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    754
    904
    media_image2.png
    Greyscale
” (see pp. 4-5 of 32). As evidenced by ClinicalTrials.gov (NCT02406469), oral consumption of A1 and A2 type beta casein and milk containing only A2 type beta casein and oral consumption of A1 or A2 milk according to randomization (see page 4 of 8). ClinicalTrials.gov teach response time and error rate as follows with SCIT test: 
    PNG
    media_image3.png
    155
    774
    media_image3.png
    Greyscale
 (see p. 5 of 8, part 6). 

    PNG
    media_image4.png
    600
    868
    media_image4.png
    Greyscale
(see p. 6 of 32). Figure 1 appears to be assessing the cognitive function of the patients via SCIT (see “Analyses” of Table 1, Day 0 to Day 42), meeting the limitation of “human free of diagnosed neurological conditions” of instant claims 1 and 13. Jianqin et al teach that “The milk containing only the A2 -casein type contained (per 100 ml) 271 kJ energy, 3.1 g protein, 3.6 g fat, 5.0 g carbohydrate, 48 mg sodium, 150 mg potassium, and 117 mg calcium. The ratio of A1 -casein to A2 -casein was approximately 40:60 in milk containing both -casein types, as confirmed by ultra performance liquid chromatography and mass spectrometry. Both products were identical and contained the same amount of protein (see p. 7 of 32). Jianqin et al teach that “No subjects with existing conditions such as irritable bowel syndrome, constipation, or un-medicated 
    PNG
    media_image5.png
    78
    899
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    274
    890
    media_image6.png
    Greyscale
” (see pp. 7-8, “Study measures”). Jianqin et al further teach “
    PNG
    media_image7.png
    586
    908
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    90
    902
    media_image8.png
    Greyscale
” (see pp. 18-19 of 32). 
-casein in milk improved the cognitive function of the Chinese Han test subjects, and the protein was 3.1 g of protein, the reference anticipates instant claims 1-8 and 13.


35 U.S.C. 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.	Claims 1-9 and 13 is/are rejected under 35 U.S.C. 103 as being obvious over Jianqin et al (Nutrition Journal 15, Article Number: 35 (2015), 1-32) as evidenced by ClinicalTrials.Gov (NCT02406469, Feb 2015, pp. 1-8), in view of pccmarkets.com (https://pccmarkets.com/sound-consumer/2011-07/yogurt/, pp. 1-4, July, 2011).
21.	The teachings of Jianqin et al, as evidenced by ClinicalTrials.gov, is described, supra. 
The difference between the reference and the instant claim is that the reference does not teach other milk product, such as yogurt.
22.	However, pccmarket.com teach that yogurt can be made from Guernsey milk that has high levels of A2 beta-casein that some consumers prefer (see p. 3, “Grace Harbor Farms”). 
23.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jianqin et al and pccmarket.com to administer the A2 beta 


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIE HA/Primary Examiner, Art Unit 1654